Order, Supreme Court, New York County (Karla Moskowitz, J.), entered April 13, 2006, which granted defendants’ motion to dismiss the complaint, unanimously affirmed, without costs.
Plaintiffs allege 12 causes of action based on an alleged unwritten contract for them to perform services and provide proprietary materials in order to obtain clients seeking defendants’ services in connection with the sale, merger and/or recapitalization of businesses. It is undisputed that plaintiffs’ compensation was contingent on defendants’ receipt of funds from clients obtained as a result of plaintiffs’ efforts. However, the complaint does not allege that defendants ever obtained such clients or ever received payment for plaintiffs’ services. Accordingly, no viable claim is alleged. We further note that the alleged oral contract is too indefinite to be enforceable, and is barred by the statute of frauds (General Obligations Law § 5-701 [a] [10]; see Caniglia v Chicago Tribune-N.Y. News Syndicate, 204 AD2d 233 [1994]).
We have considered plaintiffs’ other claims and find them without merit. Concur—Lippman, P.J., Mazzarelli, Andrias, Buckley and Sweeny, JJ.